Citation Nr: 0217191	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-24 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active service from October 1943 to December 
1945.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 2000 rating decision of the San Juan, 
Puerto Rico, Department of Veterans (VA), Regional Office 
(RO), which denied the veteran entitlement to special 
monthly pension based on the need for regular aid and 
attendance, but awarded pension benefits at the housebound 
level.  At present, the veteran's case is before the Board 
for appellate review.

Per the appellant's request in a December 2000 statement, an 
RO appeals hearing was scheduled for March 19, 2001.  
However, in a March 6, 2001 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated that he wished to 
cancel the hearing.  As there is no evidence that the 
veteran and/or his representative have requested that the 
hearing be reschedule, the request for a hearing will be 
considered withdrawn and the Board will proceed with its 
review on the present record.  See 38 C.F.R. § 20.702 
(2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran has been awarded nonservice-connected 
pension benefits, as well as a special monthly pension at 
the housebound level.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is able to care for his daily personal needs 
without assistance from others and is able to protect 
himself from the hazards of daily living.


CONCLUSION OF LAW

The requirements for a special monthly pension based on the 
need for regular aid and attendance are not met.  
38 U.S.C.A. §§ 1502, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,620, 
45,629 (August. 29, 2001).  Accordingly, in general where 
the record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed of the evidence needed to prove 
the claim on appeal via the June 2000 rating decision, the 
October 2000 statement of the case, the April 2001 and July 
2002 supplemental statements of the cases, and August 2001 
and April 2002 RO letters.  Specifically, the appellant has 
been informed of the need to provide evidence showing that 
he currently is blind or nearly blind, a patient in a 
nursing home because of mental or physical incapacity, 
unable to care for his daily personal needs without 
assistance from others, or unable to protect himself from 
the hazards of daily living.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)).  
In this case, in August 2001 RO letters, the veteran was 
notified of the specific information or evidence needed to 
substantiate his claim, as well as of the VA's duty to 
assist him in obtaining such evidence.  Subsequently, at 
the request of the veteran, the RO obtained medical records 
from Dr. Rios-Collazo, and mailed correspondence in April 
2002 to the Dr. Dominguez Hospital, and Drs. Altieri, 
Rodriguez, Piquel and Liduvino requesting all identified 
records by the veteran.  In an April 2002 RO letter, the 
veteran was informed that the RO was attempting to obtain 
such records, as well as that it was the ultimate 
responsibility of the veteran to support his claim with 
appropriate evidence, including the requested records.  
Additionally, the veteran was given the benefit of various 
VA examinations during 1999, 2000 and 2002.  And, in a 
September 2002 letter, he was given a 90-day period to 
present additional evidence and/or testimony, if he so 
desired.  Lastly, the veteran was given the opportunity of 
an appeals hearing, but he declined such opportunity, as 
above described.  At present, the Board finds that the 
record includes all identified relevant medical records 
which were available.  Thus, the duty to assist requirement 
has been satisfied as well.

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present appeal 
is in fact in compliance with the requirements of the VCAA 
requirements, as discussed above.  Under these 
circumstances, VA has done everything reasonably possible to 
assist the veteran, and a remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

In this case, in an August 1997 decision letter, the veteran 
was awarded nonservice-connected pension benefits.  
Subsequently, in a June 2000 rating decision, he was awarded 
a special monthly pension at the housebound level.  He is 
currently seeking an additional allowance based on the need 
for regular aid and attendance.

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.351 (2002).  Generally, need 
for regular aid and attendance means helplessness or being 
so helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient 
in a nursing home because of mental or physical incapacity; 
or (3) establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  See 
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) 
(2002). 

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that 
all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2002).

In this case, the medical evidence includes medical records 
from Dr. Rios-Collazo dated from 1991 to 1999 which describe 
the treatment the veteran has received over time for various 
health problems, including gastrointestinal problems.  
Additionally, the record includes an August 1999 VA form 21-
2680 (Examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance) which reveals the veteran 
complained of joint pain and limitation of back movement due 
to osteoarthritis.  Upon examination, he was unable to turn 
his neck and to bend, and used a cane for ambulation.  The 
veteran was deemed to be an elderly (almost 90 year old) man 
with hypertensive disease, dizziness and poor balance.  
However, he was found to be able to walk for about one block 
without the assistance of another, was able to leave the 
house when accompanied by his wife, and was deemed to not 
need daily skilled services. 

In October 1999, the veteran underwent general and spine VA 
examinations which basically concurred with the medical 
findings in the August 1999 VA form 21-2680.  The October 
1999 VA general examination report further noted that the 
veteran was only able to leave his house when accompanied 
due to his dizziness causing a possible loss of balance and 
falls.  As well, the report notes that the veteran had a 
history of bilateral excision of cataracts with intraocular 
lens implant three years prior.  Additionally, the October 
1999 VA spine examination report showed diagnoses of 
hypertensive cardiovascular disease, benign prostatic 
hypertrophy, status post bilateral excision of cataracts 
with intraocular lens implant, duodenal ulcer disease with 
history of bleeding duodenal ulcer and postural vertigo.

In November 2000, the veteran under went a VA aid and 
attendance examination.  At that time, it was determined 
that the veteran was able to travel to the examination by 
car and was accompanied by a relative.  He was not 
hospitalized, was not bedridden and enjoyed fairly good 
vision, in spite of his reported history of cataract 
problems and related surgery.  The veteran was still able to 
attend to activities of daily living and needs of nature, by 
himself, only seeking help from his wife in getting dress.  
He was also noted to be able to shave and eat without 
assistance, and to walk for short distances (100 to 200 
feet) with the aid of a cane because of buckling of the 
knees, dizziness and loss of balance.  However, he was able 
to leave the house whenever necessary, albeit accompanied, 
to attend medical appointments, the barber shop, and 
occasionally to the super market.

In May 2002, the veteran once again underwent a VA aid and 
attendance examination.  This examination report contains 
basically the same medical findings as the November 2000 
examination report, with the exception that at this time the 
veteran was able to walk 1 to 200 meters with the aid of a 
cane and with stops upon long distance movement due to 
severe low back pain.  He was still deemed able to leave his 
house to attend his medical appointments and church, 
although he had to be transported by car.  His daily routine 
includes getting up at 8:00 a.m., and walking to the 
bathroom to fulfill the needs of nature, wash/brush his 
mouth/teeth and bathe.  He subsequently gets dressed and 
eats breakfast fixed by his wife.  During the mid-day, he 
watches TV, talks to his wife, reads the paper, and listens 
to the news.  He has lunch and dinner at set times, and goes 
to bed at about 9:00 p.m.

May 2002 spine and eye VA examination reports reveal the 
veteran has severe thoracic pain, and uncorrected distant 
visual acuity of 20/70 and 20/100 of the right and left eyes 
respectively.  The veteran's diagnoses include compression 
deformity at T12 due to arthritis, thoracolumbar 
paravertebral myositis, bilateral pseudophakia in good 
order, and refraction error.  As well, the May 2002 spine VA 
examination report indicates the veteran is a 92 year old 
male who retired after 26 years of employment as collector 
for the treasury, and that his severe back pain is related 
to his inability to work.  Lastly, a June 2002 ear disease 
VA examination report confirms the prior discussed diagnoses 
of dizziness and balance problems, and shows an additional 
diagnosis of presbyacusis.

Based on review of the relevant evidence in this matter, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to special 
monthly pension based on the need for regular aid and 
attendance.  The Board notes that there is no medical 
evidence of record which supports the veteran's claim.  Per 
the evidence discussed above, including the last VA eye, and 
aids and attendance examinations in May 2002, the veteran is 
not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; and is 
not a patient in a nursing home because of mental or 
physical incapacity.  As well, he is able to care for his 
daily personal needs without assistance from others and is 
able to protect himself from the hazards of daily living.  
As such, the criteria for special monthly pension benefits 
based on the need for aid and attendance under 38 C.F.R. § 
3.351 and 3.352 have not been met.

In addition, the evidence does not establish that the 
appellant has a factual need for the regular aid and 
attendance of another, pursuant to the criteria set forth in 
38 C.F.R. § 3.352(a) (2002).  The Board acknowledges that 
the May 2002 spine VA examination report indicates that the 
veteran is 92 years old, that he retired after 26 years of 
employment as collector for the treasury, and that his 
severe back pain is related to his inability to work.  
However, the Board also acknowledges that his back problems 
is one of the disabilities upon which his award for pension 
benefits is based.  As well, the Board notes that the 
November 2000 and May 2002 VA aid and attendance examination 
reports specifically addressed in detail how the veteran's 
disabilities impact his daily living.  The is no objective 
evidence that the veteran is unable keep himself ordinarily 
clean and presentable; that he has frequent need for 
adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability 
cannot be done without aid; that he is unable to feed 
himself through extreme weakness or to attend the wants and 
needs of nature; or that he has physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect him from the hazards or dangers incident to 
his daily environment. 

In summary, the evidence shows the veteran's disabilities do 
not render him unable to care for his daily personal needs 
without assistance from others and do not render him unable 
to protect himself from the hazards of daily living. 
Therefore, he does not qualify for increased pension 
benefits on the basis of having a regular need for aid and 
attendance of another person.

For the foregoing reasons, the Board must conclude that, 
while the appellant has disabilities of sufficient severity 
to prevent him from working, the disorders do not fulfill 
the requirements for special monthly pension benefits based 
on the need for regular aid and attendance.  Accordingly, 
the appeal must be denied.

In reaching the above decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

Special monthly pension based on the need for regular aid 
and attendance is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

